Citation Nr: 0943045	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable, evaluation for post-operative 
scar on bulbar conjunctiva, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for an increased evaluation for the post 
operative scar on left bulbar conjunctiva.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development of the 
claim is necessary before appellate review.  

In March 1954, service connection was granted for the post-
operative scarring of the bulbar conjunctiva of the left eye, 
based on an in-service, September 1953 removal of growth in 
the inner canthus.  

The Veteran presently contends that he experiences pain and 
inflammation of the service-connected eye.  In January 2008, 
the Veteran alleged that he was exposed to chemicals while in 
service, that may have resulted in chronic conjunctivitis.  
The Veteran is presently diagnosed as having conjunctivitis.  
The report of an October 2008 VA examination (and a June 2007 
treatment note) reflects that the Veteran may have recurrent 
chalazia and blepharitis.   


Thus, the Veteran was first granted service connection for a 
disorder associated in some aspect with conjunctiva, and 
presently may have conjunctivitis, although not in and of 
itself service connected.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, in assigning an appropriate rating, the policy 
against "pyramiding" of disability awards enumerated by 38 
C.F.R. 4.14 must be considered. That is, the evaluation of 
the same disability under various diagnoses is to be avoided. 
38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993).  
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in a separate disability ratings.  
See also Butts v. Brown, 5 Vet. App. 532 (1993) (A veteran's 
service-connected disability may be evaluated under 
alternative diagnostic codes, which are "completely dependent 
on the facts of a particular case"), and 38 C.F.R. Part 4, § 
4.118, Diagnostic Code 7800, Note 4, disabling effects (other 
than disfigurement) associated with an individual scar of the 
face are to be separately evaluated under the appropriate 
Diagnostic Codes.

The Veteran was afforded VA examinations in November 2005 and 
October 2008.  The October 2008 examiner noted the size of 
the scar as 1/8 by 1/4 inch, on the lower left conjunctiva, 
and not disfiguring, but the November 2005 examiner noted the 
scar as 2 millimeters (approximately .079 inches) by 10 
millimeters (approximately .394 inches), on the left inner 
canthus, and disfiguring.  Although reports from both 
examinations state that photographs were taken, none appear 
in the record to allow verification of scar location or size.  
The reports from both examinations reflect that the scar does 
not result in limitation of motion or loss of use and is not 
tender on palpation.  

In contrast to the reports from both of the VA examinations, 
a June 2006 treatment record indicates there is "no evidence 
of melanoma excision."  However, in his December 2006 notice 
of disagreement, the Veteran stated that his left eye 
disorder had worsened and become more painful and 
disfiguring.  In a May 2007 statement, the Veteran contended 
that his left eye is disfigured, painful, and constantly 
tears.  

The Veteran also noted that he had sent photographic evidence 
to VA, but no such evidence appears in the record.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.  

VA also has a duty to assist a claimant in the development of 
his claim.  A July 2005 VA treatment record reflects that the 
Veteran obtained treatment for his left eye from a private 
ophthalmologist named "Dr. Bailey."  However, there is no 
indication that the RO made any attempt to request records 
from this physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his left eye 
that is not evidenced by the current 
record, to specifically include, but not 
limited to, private treatment from Dr. 
Bailey.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC should 
then obtain these records, as well as any 
photographic evidence provided by VA or 
private physicians or the Veteran, and 
associate them with the claims folder.

2.  The RO/AMC will afford the Veteran 
another examination, by an opthalmic 
specialist, to determine the current 
severity and disfigurement, as well as 
any secondary effects, of the post 
operative scar on left bulbar 
conjunctiva.  The following 
considerations will govern the 
examination:  

a.	The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination. 

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.

c.	After reviewing the claims folder 
and examining the Veteran, the 
examiner must provide an opinion as 
to the current severity of, and any 
disfigurement caused by, the post 
operative scar on left bulbar 
conjunctiva.  In particular, the 
examiner must respond to whether any 
of the following are present and if 
so, whether they are linked to the 
in-service excision of the growth in 
the inner canthus:

	(1)  Vision impairment

(2)  Conjunctivitis, recurrent 
chalazia and/or blepharitis, 
and/or any other physical 
impairment

d.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for 
entitlement to an evaluation in excess of 
zero (0) percent for post operative scar 
on left bulbar conjunctiva.  The RO/AMC 
will consider the rulings in Esteban, 
above and enter specific findings as to 
whether any diagnosed conjunctivitis, 
recurrent chalazia and/or blepharitis, 
and/or any other physical impairment is 
linked to the in-service incident, and if 
so, whether separate ratings may be 
granted.  

If the benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



